IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 10, 2009
                               No. 09-50001
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ARTURO CARDOZA-PUENTE,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:08-CR-2727-ALL


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Arturo Cardoza-Puente (Cardoza) pleaded guilty to illegally reentering the
United States after deportation. He was sentenced to an 80-month term of
imprisonment, within the advisory range provided by the Sentencing Guidelines.
Cardoza argues that his sentence is unreasonable because the Guidelines
overstated the seriousness of his offense and failed to take into account the




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 09-50001

mitigating nature of his cultural assimilation and his motive for returning to the
United States.
      We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 128 S. Ct. 586, 597 (2007). Cardoza presented
his concerns at length in his written objections and at his sentencing hearing,
arguing that certain facts mitigated his guilt and that the 16-level enhancement
resulted in a unduly harsh sentencing range under § 3553(a). The Government
argued that the § 3553(a) factors supported a sentence within the guideline
range, especially given Cardoza’s lengthy criminal history and recent theft
offense.   The district court listened to these arguments and found that a
sentence within the guideline range was sufficient but not greater than
necessary to achieve the goals of § 3553(a).
      Because it is within the guidelines range, Cardoza’s sentence is entitled
to a presumption of reasonableness, see United States v. Campos-Maldonado,
531 F.3d 337, 338 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008), and Cardoza has
shown no good reason for us to disturb it. See Gall, 128 S. Ct. at 597 (stating
that “the fact that the appellate court might reasonably [conclude] that a
different sentence [is] appropriate is insufficient to justify reversal of the district
court”).
      Cardoza acknowledges that two additional arguments that he raises are
foreclosed. He argues that the appellate presumption of reasonableness should
not apply because U.S.S.G. § 2L1.2 lacked an empirical foundation, and that the
guidelines range reflected an unwarranted disparity between defendants who
can participate in a fast-track program and defendants who cannot. As Cardoza
concedes, we have previously rejected such claims. United States v. Mondragon-
Santiago, 564 F.3d 357, 366 (5th Cir. 2009), petition for cert. filed (June 24, 2009)
(No. 08-11099); United States v. Gomez-Herrera, 523 F.3d 554, 563 (5th Cir.),
cert. denied, 129 S. Ct. 624 (2008).
      AFFIRMED.

                                          2